Me.. Chibe Justice Del Tobo
delivered the opinion of the Court.
We are asked to dismiss this appeal on two grounds: First, because the document filed in the district court as a notice of the appeal contains two notices — one regarding the order involved herein, namely, that relative to the memorandum of costs, and the other from another order entered on the same day in the same suit, in regard to the approval of a referee’s report — and there have been affixed thereto and canceled internal revenue stamps to the value of $5 instead of $10; and, second, because the transcript does not contain a copy of the judgment rendered in the suit.
Upon examining the transcript, we find that both parties appealed from the order of the court finally fixing the costs and disbursements at $3,018.
The defendants’ appeal, which is the one sought to be dismissed, was taken pursuant to a notice which in its pertinent part textually reads as follows:
“The defendants, through their undersigned attorneys, notify you that they are appealing to the Supreme Court of Puerto Rico from the orders of this Honorable Court] rendered after the judgment and affecting the substantial rights of these parties, and all rendered on July 29, 1931, in this case, to wit: (a) Order in the proceedings regarding the submission and approval of accounts.
< c & * * # & * #
“(b) Order in the proceedings concerning costs.”
According to the certificate of the clerk of the District Court of Ponce, an internal revenue stamp of five dollars was affixed to said notice for its filing, but no other stamp accompanied it or was canceled.
The precise question raised has already been decided by this Court adversely to the contention of the plaintiff. In *904the case of Dessús v. Ricci, 27 P.R.R. 687, the Court, speaking through Mr. Justice Aldrey, expressed itself thus:
“The appellant included appeals from two decisions of the lower court in a single notice of appeal and affixed to the said notice an internal revenue stamp of five dollars.
“Based on this fact the appellee moves for the dismissal of the appeals for the reason that two internal revenue stamps for five dollars each should have been affixed to the notice because it embraced two appeals.
“Subsection D of section 2 of Act No. 17 of 1915, regulating the collection of fees and costs in civil cases in the district and municipal courts, provides as follows: ‘For each notice of appeal from a district to the Supreme Court, $5.’
“As the language of a law should generally be given its most usual and ordinary meaning, and as the act requires the payment of five dollars for each notice of appeal, we are of the opinion that the appellant complied with that statute notwithstanding the fact that the notice covered two appeals, for, according to the letter of the law, it is only necessary to pay five dollars for each notice of appeal and not five dollars for each appeal referred to in the same notice. ’ ’
Nor does a dismissal lie on the second ground urged. The judgment forms part of the record of this appeal. On April 2, 1932, the defendants filed a motion, notice of which was served on the plaintiff, wherein, based on Rule 40 5 of this Court, they asked that the transcript in appeal No. 3898, Elvira Juana Manuela Joaquina Fernández v. Josefa Aguayo et al., concerning nullity and other points, which contains said judgment, be considered as a part of the transcript herein, and the Court decided accordingly.
The motion to dismiss will be denied.